DETAILED ACTION
Claims 6-8, 12, and 15-26 are pending and currently under review.
Claims 1-5, 9-11, and 13-14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/22/2021 has been entered.  Claims 6-8, 12, and 15-26 remain(s) pending in the application.  

Election/Restrictions
Applicant’s election without traverse of group II, directed to a method of manufacture, in the reply filed on 11/22/2021 is acknowledged.
Claims 1-5 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.  The aforementioned claims have subsequently been cancelled by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12, and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6-7 and 12 recite a composition “containing…” and further having a “balance consisting of Fe and unavoidable impurities”.  It is unclear to the examiner whether the composition is open ended (ie. containing) or close ended (ie. consisting).  The examiner interprets the claims to be open ended such that non-recited elements can be included according to broadest reasonable interpretation.
Claims 6-8, 12, and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6-8 and 12 recite method steps of “quenching the Cu-containing low alloy steel by heating…” and “two phase region quenching…by heating…”  The examiner notes that the commonly recognized definition of “quenching” involves at least a consideration of rapid cooling.  However, the aforementioned quenching steps only recite heating parameters and require no limitation in terms of cooling rates or behaviors.  Although applicant can indeed be his/her own lexicographer, it is noted that a special definition is required (and not currently defined in the specification) if applicant defines the term “quenching” in a way that is contrary to the commonly accepted meaning as stated 
Claims 6-8, 12, and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 8, and 12 recite “the resultant of the quenching” and “the resultant of the two phase region quenching”.  It is unclear to the examiner as to what this specifically requires (ie. if merely a resulting steel is required, or a resulting microstructure is required, or something else entirely).  The examiner interprets the aforementioned recitations to merely require a quenched and two phase region quenched product, respectively.
Claims 17-18, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17-18, 22, and 25 recite the term “coarse grain heat affected zone”, which is unclear because it is unclear as to what specific grain size, if any, is required by the term “coarse”.  It is noted that the term “coarse” is a relative term of degree that does not set forth any specific size requirements.  The examiner interprets the aforementioned term to refer to region of a steel product that has experienced grain coarsening.
Claims 15-18, 21-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, these claims recite a structure of a “weld heat affected zone after being affected by weld heat”.  It is unclear to the examiner as to whether a welding step is being positively recited in the claimed method or not.  In other words, it is unclear whether these claims positively require a further step of welding, or whether these claims merely recite product-by-process limitations which merely impart a structure of martensite-austenite islands as claimed while not actually requiring a welding step.  The examiner interprets these claims to be met by either of the above interpretations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta et al. (US 2003/0183638).
Regarding claim 7, Minta et al. discloses a method of manufacturing a steel having a composition as seen in table 1 below [0078].  The examiner notes that the overlap between the disclosed composition of Minta et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Minta et al. further discloses hot rolling the steel to a thickness of 2.5 cm, or approximately 250 mm as determined by the examiner, which meets the claimed hot forging and thickness as would have been recognized by one of ordinary skill [0080-0081].  The examiner reasonably considers the steel of Minta et al., which overlaps the instantly claimed composition as stated above, to meet the claimed limitations of “low alloy” and “Cu-containing”.
Table 1.
Element (wt.%)
Claim 7 (wt.%)
Minta et al. (wt.%)
C
0.01 – 0.06
0.04 – 0.12
Si
0.05 – 0.4
0 – 0.5
Mn
0.2 – 0.7
0.5 – 2.5
Ni
1.2 – 2.5
1 – 3
Cr
0.5 – 1
0 – 1
Cu
0.8 – 1.5
0 – 1
Mo
0.2 – 0.6
0 – 0.8
Al
0.01 – 0.05
0.001 – 0.05
Nb
0.02 – 0.08
0.02 – 0.1

0.005 – 0.02
0.002 – 0.005
Ca (optional)
0 – 0.01
0
Fe & Impurities
Balance
Balance


Regarding claim 23, Minta et al. discloses the method of claim 7 (see previous).  Minta et al. further teaches various heat treatments, which the examiner reasonably considers to meet the claimed limitations of “thermal refining” [0080-0084].  Minta et al. further teaches a yield strength of greater than 690 MPa and a DBTT of less than about -73 degrees C [0087].

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304).
Regarding claim 7, DeArdo et al. discloses a method of manufacturing a low-alloy steel having a composition as seen in table 2 below [col.4 ln.64 to col.7 ln.65, summarized in table2].  The examiner notes that the overlap between the disclosed composition of DeArdo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  DeArdo et al. further discloses hot rolling the steel to a thickness of 1 in, or approximately 254 mm as determined by the examiner, which meets the claimed hot forging and thickness as would have been recognized by one of ordinary skill [col.8 ln.1-12, examples].  The examiner reasonably considers the steel of DeArdo et al., which can include Cu, to meet the claimed limitation “Cu-containing”.

Table 2.
Element (wt.%)
Claim 7 (wt.%)
DeArdo et al. (wt.%)
C
0.01 – 0.06
0 – 0.03
Si
0.05 – 0.4
0 – 1 
Mn
0.2 – 0.7
0.3 – 5
Ni
1.2 – 2.5
1 – 4
Cr
0.5 – 1
0.4 – 0.9
Cu
0.8 – 1.5
0 – 2
Mo
0.2 – 0.6
0 – 4
Al
0.01 – 0.05
0 – 0.1
Nb
0.02 – 0.08
0 – 0.1
N (optional)
0.005 – 0.02
0 – 0.029 (determined by examiner)
Ca (optional)
0 – 0.01
0 – 0.03
Fe & Impurities
Balance
Balance


Regarding claim 23, DeArdo et al. discloses the method of claim 7 (see previous).  DeArdo et al. further teaches various heat treatments, which the .
Claims 6, 8, 12, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304) in view of Polyakova et al. (1970, Intercritical quenching of structural steels).
Regarding claims 6, 8, and 12, DeArdo et al. discloses a method of manufacturing a low-alloy steel composition as shown for claim 7 above (see previous).  DeArdo et al. further teaches that the steel can be manufactured by performing a first heat treatment to 900 degrees C and subsequent quenching after hot rolling, which meets the limitation of quenching by heating to 850 to 950 degrees C as claimed [col.8 ln.12-30].  DeArdo et al. also teaches a subsequent aging step at 500 to 750 degrees C, which overlaps with the claimed tempering [col.8 ln.48-55].  See MPEP 2144.05(I).
DeArdo et al. does not expressly teach a two phase region quenching step as claimed.  Polyakova et al. discloses that it is known to perform intercritical quenching on structural steels to improve impact toughness, wherein said 
Regarding claims 15-18, 21-22, and 24-25, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  DeArdo et al. further discloses that it is well known to minimize the amount of martensite-austenite islands [col.2 ln.54-56, col.6 ln.60-68]; however DeArdo et al. does not expressly teach an area ratio as claimed.  However, the examiner submits that this feature would have naturally flowed from the combined disclosure of the aforementioned prior art as will be explained below.  See MPEP 2145(II).  Specifically, the instant specification achieves the aforementioned microstructure area ratios by meeting the claimed formula, performing the claimed two phase region quenching, tempering, and welding [0045-0048, tables1-2 spec.].
DeArdo et al. discloses an overlapping composition as stated above (see previous).  The combination of DeArdo et al. and Polyakova et al. further suggests an overlapping method as stated above, wherein DeArdo et al. further 
Since DeArdo et al. discloses an overlapping steel composition and the combination of DeArdo et al. and Polyakova et al. suggests overlapping processing parameters, the examiner submits that overlapping area ratios of martensite-austenite islands would have naturally flowed from the combination of DeArdo et al. and Polyakova et al.  See MPEP 2145(II).  
 Regarding claims 19-20, 23, and 26, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  As stated previously, DeArdo et al. further discloses a yield strength of greater than 100 ksi (approximately 690 MPa as determined by the examiner) and an impact strength of 35 ft-lbs at -84 degrees C with ductile to brittle transitions at less than about -100 degrees C [abstract, fig.3].  The examiner further notes that the aforementioned impact strength reasonably corresponds to ductile fracture as would have been recognized by one of ordinary skill, such that a DDBT less than -70 degrees C as claimed would have been expected or naturally flowed from the disclosure of DeArdo et al.  
Although the disclosed properties of DeArdo et al. pertain to steels that were not intercritically quenched, the examiner notes that the purpose of intercritical quenching is to improve impact toughness and lower the cold-brittleness threshold.  Thus, the combined disclosure of DeArdo et al. and Polyakova et al. would serve to merely improve the mechanical properties of the steel of DeArdo et al. as would have been recognized by one of ordinary skill, 
Alternatively, the examiner notes that overlapping mechanical properties would have naturally flowed from the combined disclosure of DeArdo et al. and Polyakova et al. in view of the overlapping steel composition and processing parameters disclosed by the prior art as stated above.
Claims 15-18, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304) and Polyakova et al. (1970, Intercritical quenching of structural steels) as applied to claims 6-8 and 12 above, and further in view of Shintaku et al. (JP2013087334, machine translation referred to herein).
Regarding claims 15-18, 21-22, and 24-25, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  DeArdo et al. further discloses that it is well known to minimize the amount of martensite-austenite islands [col.2 ln.54-56, col.6 ln.60-68]; however DeArdo et al. does not expressly teach an area ratio as claimed.  Shintaku et al. discloses that it is known to limit the amount of martensite-austenite islands to be less than 1 percent in the weld heat affected zone of a ferrite and martensite-austenite structure (ie. two phase weld region) by controlling the composition in order to maintain desirable toughness levels even at high weld heats of 35 kJ/mm [0040, 0050].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by controlling the steel composition to achieve a martensite-austenite island ratio of less than 1 percent to improve toughness as taught by Shintaku et al.  The examiner notes that Shintaku et al. 

		Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734